Citation Nr: 1527137	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO. 14-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis (claimed as bilateral foot condition, to include plantar fasciitis).

2. Entitlement to service connection for a chronic low back disorder (claimed as back related problems).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to February 1989.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which the RO denied service connection for bilateral plantar fasciitis and for a chronic low back disorder.

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's bilateral plantar fasciitis (claimed as bilateral foot condition, to include plantar fasciitis) first manifested after his service, and the preponderance of the evidence is against finding that it is in any way related or attributable to his service. 

2. The Veteran's chronic low back disorder (claimed as back related problems) first manifested after his service, the preponderance of the evidence is against finding that it is in any way related or attributable to his service, and it did not manifest to a degree of 10 percent within one year of the Veteran leaving service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral plantar fasciitis (claimed as bilateral foot condition, to include plantar fasciitis) have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2. The criteria for entitlement to service connection for chronic low back disorder (claimed as back related problems) have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
The notice requirements were met in this case by a letters sent to the Veteran in October 2010 and November 2010, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). Both letters explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim. See id. The Board thus concludes that VA's duty to notify has been satisfied.
The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs), Social Security records, and VA treatment records have been associated with the claims file, as well as his relevant private treatment records. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was initially afforded a VA examination on these claims in December 2010. The VA opinion, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, are adequate to decide the claims herein.
Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim. 
Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Plantar fasciitis is not, however, listed as a chronic condition under 38 C.F.R. § 3.309(a). A chronic low back disorder could be considered chronic if it were arthritis. 38 C.F.R. § 3.309(a).

Plantar Fasciitis

The Veteran asserts entitlement to service connection for bilateral plantar fasciitis. 

The Veteran's STRs reveal that in March 1987 he was seen for right ankle swelling. The assessments included possible stress osteitis or pes planus. In 1988, swelling of the right foot and ankle was noted, and the assessment included possible cellulitis. A right foot x-ray in March 1988 was negative. The file does not include a separation medical examination.

An October 2010 statement from Dr. C.J.S. noted that the Veteran reported having a history of a right foot injury in service, and had undergone repair of his plantar fasciitis after service. The Veteran's private treatment records reveal treatment for left foot plantar fasciitis in February 2011 and March 2011. An October 2011 statement from D.C. of National Pedorthic Services noted that the Veteran had been prescribed custom foot orthotics for his plantar fasciitis.

In December 2010, the Veteran underwent a VA medical examination. He reported pain at the origin of the plantar fascia off the calcaneus. The Veteran had had cortisone injections in both feet and surgery on the right foot, apparently without relief. The Veteran had pain at the bottom of both feet with ambulation. Upon examination, the examiner noted that the Veteran had normal strength and sensation throughout the lower extremities, and walked with a normal gait. The Veteran's right foot showed no gross deformities and tenderness to palpation in the area of the origin of the plantar fascia. The Veteran's right foot had a supple arch that did not deform with weight bearing. The Veteran's left foot had a supple arch that did not deform with weight bearing and tenderness to palpation over the origin of the plantar fascia.

An x-ray of the Veteran's left foot showed no acute fractures, malalignment, or degenerative changes. The right foot x-ray showed calcifications at the origin of the plantar fascia, but no acute fractures or malalignment. The examiner diagnosed bilateral plantar fasciitis. He noted that the Veteran was employed unloading parcels at a grocery store. He opined that this condition is less likely as not caused by or a result of the Veteran's in-service duties. He stated that plantar fasciitis is, by nature, a chronic overuse injury and is more likely a result of the Veteran's recent daily activities than his military service.

Moreover, the delay in filing the claim is probative evidence against the Veteran's assertion of ongoing or constant foot symptoms since 1989. While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service. In other words, the Veteran demonstrated as early as June 1998 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure where he believed himself entitled to those benefits. Specifically, he filed a claim in 1998 for VA compensation for a right leg puncture injury and for athlete's foot. In this circumstance, it is more reasonable to expect a complete reporting of symptoms, than for certain symptomatology to be omitted. Thus, the Veteran's inaction regarding a claim for a plantar fasciitis or for any symptomatology associated with his feet other than athlete's foot, when viewed in the context of action regarding other claims related to his feet, is reasonably interpreted as indicative of the lack of plantar fasciitis symptomatology at that time.
Also, a June 1998 statement of the Veteran describes his foot problems in great detail but makes no mention of symptoms consistent with plantar fasciitis. The Board finds that an 11-year period after service without plantar fasciitis symptomatology is evidence that weighs heavily against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
As there is no competent evidence of record to support the service connection for the claimed plantar fasciitis and there is competent evidence against the claim, a preponderance of the evidence is against service connection for bilateral plantar fasciitis so the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chronic Low Back Disorder

The Veteran asserts entitlement to service connection for a chronic low back disorder. 

The Veteran's STRs are negative for complaints, treatment, or diagnoses relating to a chronic back strain. There is an entry from July 1988 regarding back pain of one week's duration. There was no history of trauma. Following examination in which no abnormalities were observed, the assessment was healthy back and the Veteran was returned to duty.

An October 2010 statement from Dr. C.J.S. stated that the Veteran has been under his care for about a year for degenerative spine disease and low back pain. The Veteran had multiple reports of low back pain. MRI findings showed degenerative disc space narrowing, L5-S1, with broad based diffuse disc bulge. Dr. S. noted that the Veteran reported an in-service injury after a jump in about 1988, and described the treatment the Veteran has undergone.

An October 2010 statement from the Veteran's chiropractor, W. S., noted that the Veteran first came to see him in January 2010 with a complaint of low back pain, acute thoracic spine pain, and cervical spine discomfort with upper extremity numbness. The Veteran reported an in-service back injury in 1988. W.S. noted that x-rays showed evidence of loss of normal cervical curvature and osteoarthritic degenerative changes in the cervical spine. Lumbar spine films showed kyphosis and rotational malpositioning of the 5th lumbar vertebra. W.S. opined that given the severity of the Veteran's complaints and the configuration of his spinal problems, it is safe to assume that his spine had been in this condition for a number of years.

The December 2010 VA examination indicated that the Veteran reported that his back pain was in the lumbar area without radiation. He did not report any cervical pain. The Veteran indicated that he had sustained a whiplash injury while in the service and complained of back pain from multiple jumps in airborne training. The Veteran's thoracolumbar spine had the following range of motion: flexion was 80 degrees, extension was 10 degrees, right lateral flexion was 30 degrees, left lateral flexion was 30 degrees, right rotation was 30 degrees, and left rotation was 30 degrees. His combined range of motion was 210 degrees. X-ray findings showed no acute fractures; no malalignment; and no degenerative changes. The examiner diagnosed a chronic back strain and opined that it is less likely as not that the thoracolumbar spine condition is related to military airborne training. This event is conceded because the Veteran received a parachutist badge. The VA examiner stated, however, that with respect to the Veteran's chronic back strain, it is less likely as not caused by or a result of his service. The examiner stated that he formed the opinion based on the lack of any evidence through physical examination or radiological exam of any spinal fracture or spinal malalignment that would lead to a chronic strain.

Post-service records show medical evidence of a current disability. However, the medical evidence does not establish a link between the Veteran's current disability and service. The evidence of record does not show that the Veteran's chronic back strain is related to service.

In addition, the delay in filing the claim is probative evidence against the Veteran's assertion of ongoing or constant chronic low back disorder symptoms since 1989. While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service. In other words, the Veteran demonstrated as early as June 1998 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure where he believed himself entitled to those benefits. In this circumstance, it is more reasonable to expect a complete reporting of symptoms, than for certain symptomatology to be omitted. Thus, the Veteran's inaction regarding a claim for a chronic low back disorder, when viewed in the context of action regarding several other claims, is reasonably interpreted as indicative of the lack of chronic low back disorder symptomatology at that time.

The Veteran's June 1998 statement describes his foot problems in great detail but makes no mention of any symptoms related to his back or spine. The Board finds that an 11-year period after service without chronic low back disorder symptomatology is evidence that weighs heavily against the claim. See Maxson, 230 F.3d at 1333.

The Veteran has contended on his own behalf that his current low back disorder is related to service. However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the Veteran's current condition is insufficient to require the Secretary to provide an examination, let alone grant a claim. See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board finds that the question regarding the potential relationship between the Veteran's current low back disorder and service to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). The Veteran is competent to describe his in-service and current low back pain because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470. However, the Board accords his statements regarding the etiology of his current low back disorder little probative value as he is not competent to opine on such complex medical questions. The Veteran has only offered conclusory statements regarding the relationship between his current low back disorder and his service, and the statement submitted by the Veteran from his chiropractor, W.S., only notes that it was safe to assume that the Veteran's spine had been in the condition in which he found it for a "number or years" without directly attributing any particular spinal disorder to any incident of the Veteran's service. In contrast, the VA examiner, in his December 2010 opinion, took into consideration all the relevant facts in providing his opinion, specifically to include the Veteran's lay statements of an in-service back injury and subsequent low back complaints and post-service back treatment. Therefore, the Board finds that the Veteran's contentions regarding the etiology of his current low back disorder are outweighed by the competent and probative VA opinion. 

To the extent that the Veteran has contended continuity of symptomatology, in that he asserts that he has experienced low back pain since his service discharge, the Board finds such statements to be competent. Id. In weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record. While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence and noting that the Veteran has stated that he did not have insurance for years in order to obtain medical treatment for his back and self-treated, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). As indicated above, the absence of any mention of back problems prior to the filing of September 2010 claim, even when pursuing other VA claims, undermines the Veteran's credibility irrespective of whether he was able to seek treatment earlier. Therefore, the Veteran's lay assertions of continuity of symptomatology are not credible and thus not probative evidence in the present case.

There is no evidence that the Veteran's chronic low back disorder is arthritis, nor any evidence that it manifested to a degree of 10 percent within one year of the Veteran leaving service. See 38 C.F.R. § 3.307. Even if the Veteran's chronic low back disorder were arthritis, the evidence fails to establish the requisite continuity of symptomatology and, accordingly, the presumption of service-connection would remain unavailable. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337-39.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic low back disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.









							(Continued on the next page)

ORDER

Service connection for bilateral plantar fasciitis (claimed as bilateral foot condition, to include plantar fasciitis) is denied.

Service connection for a chronic low back disorder (claimed as back related problems) is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


